Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant’s amendments filed 29 July 2021 with respect to the present claims objection of Claim 4 have been fully considered.  The claim objection of Claim 4 has been withdrawn. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Rezachek does not identically disclose "a pump disposed within the hydrogen producing fuel". However the Examiner notes that the claim broadly recites the “hydrogen producing fuel” as “disposed within the container” and lacks structural distinction in the claimed language specific to what constitutes hydrogen producing fuel. Applicant further argues that pump 22 Rezachek is not disposed within the fuel as claimed and notes pump 22 being upstream of water vapor generator. The argument is not persuasive as the scope of claim 1 doesn’t require the particular orientation of the pump relative to the container.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/0161646 A1 to Rezachek et al. (newly cited by Examiner), hereinafter referred to as “REZACHEK”.
Regarding Claim 1, REZACHEK teaches a power source (see electrical power generator 10) comprising: a container (see apparatus housing 48 in [0055] and FIG 13; alternatively, see polymeric 
Regarding Claim 2, REZACHEK teaches including a capacitor to receive electricity generated by the fuel cell stack (see [0052]). 
Regarding Claim 3, REZACHEK teaches the capacitor as being in a base of the container by teaching having all component parts of the electrical power generator being formed within a polymeric block (see [0052-0054]; see “super cap” in FIG 4; see further FIG 6). 
Regarding Claim 6, while the pump taught in REZACHEK is not specifically referred to as a membrane diaphragm pump, the instant specification [0028] teaches the membrane diaphragm pump as circulating water vapor within the fuel and providing hydrogen to the fuel cell. As REZACHEK teaches the pump 22 preferably being a mesopump formed thereof a series of mesovalves utilizing a moving polymer membrane in [0042; 0050-0055] and further comprising a pneumatically actuated flexible diaphragm 36 (see further FIGs 8-9) to regulate the flow of water vapor from a water vapor generator to a hydrogen gas generator (see [0047] wherein the substance hydrogen gas generator preferably includes lithium aluminum hydride) with the fuel cell thereattached (see [0055-0060]), it could be reasonably argued that REZACHEK anticipates the limitations as claimed (see MPEP 2112).
Regarding Claims 9 and 10, REZACHEK teaches the hydrogen producing fuel comprising a hydride fuel being lithium aluminum hydride (see hydrogen gas generator 14 comprising preferred materials including lithium aluminum hydride in [0047]). 
Regarding Claim 11, REZACHEK teaches an insulator (see thermal insulator 28) positioned around at least a portion of the container (see [0028; 0048]; see further FIG 3). 

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over US 2004/0161646 A1 to Rezachek et al. (newly cited by Examiner), hereinafter referred to as “REZACHEK” as applied to claim 2 above.
Regarding Claim 4, REZACHEK is not specific to having an li-Cap; however, as REZACHEK teaches having a small device to store electrical energy being a lithium button cell or capacitor for providing short high power (burst) operation (see [0052]) which shares the feature of the lithium capacitor disclosed in [0029] of the instant disclosure, it would be reasonably supported that a prima facie case of obviousness exists between the li-Cap and the capacitor taught in REZACHEK (see MPEP 2144.07).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0161646 A1 to Rezachek et al. (newly cited by Examiner), hereinafter referred to as “REZACHEK” as applied to claim 1 above, and further in view of US 2018/0205103 A1 to Eickhoff et al. (cited in IDS dated 19 March 2020), hereinafter referred to as “EICKHOFF”.
Regarding Claim 5, REZACHEK is silent to a side of the container (see apparatus housing 48 in [0055] and FIG 13) proximate the fuel cell stack containing pinholes to restrict gas flow from ambient to the fuel cell stack.
EICKHOFF is relied upon for each teachings of the outer case 120 of a fuel cell based power source having perforations 140 comprising pinholes that limit the amount of water vapor provided to the power generator from ambient atmosphere (see [0024-0027]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify REZACHEK with the teachings of EICKHOFF to take advantage of its benefit in reducing the power source operating pressure 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0161646 A1 to Rezachek et al. (newly cited by Examiner), hereinafter referred to as “REZACHEK” as applied to claim 6 above, and further in view of US 6,179,586 B1 to Herb et al. (newly cited by Examiner), hereinafter referred to as “HERB”.
Regarding Claims 7 and 8, REZACHEK teaches the pump being a mesopump formed thereof a series of mesovalves that utilize a moving polymer membrane in [0042; 0050-0058], comprising a pneumatically actuated flexible diaphragm 36 and actuated valves, and further shows a micro pump in FIG 6 (see also discussion in [0053]); however, REZACHEK is not particular to having two actuatable membranes.
HERB is relied upon for its teachings of mesopumps for fluid handling in small instrumentation control (see col.1/L19-32; col.2) with individually acutuated diaphragms (see col.3/L57-col.4./L30). HERB further teaches the mesopump as comprising a chamber separated into regions by the two diaphragms 17 and 19, and particularly in FIGs 3a-3f wherein there is an upper chamber 13 and a lower chamber 15, each having a port 33 or 35 and a middle chamber 14 therebetween to which fluid in either the upper or lower chambers can be transferred in through holes 29. As taught in HERB, the diaphragms 17 and 19 therein allow flow through the diaphragm when actuated individually (see col.4/L12-59). One having skill in the art as of the effective filing date of the claimed invention would be motivated to utilize the teachings of HERB in REZACHEK to take advantage of it compact design being a single chamber for each pumping channel and the limitation of dead space by the removal of lateral channels (see HERB col.5/L6-18). This particular design is desirable to allow for a more configurable pump as its orientation is also reversible (see HERB col.4/L31-41).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0161646 A1 to Rezachek et al. (newly cited by Examiner), hereinafter referred to as “REZACHEK” as applied to claim 11 above, and further in view of US 2004/0048049 A1 to Merrill et al. (newly cited by Examiner), hereinafter referred to as “MERILL”.
Regarding Claims 12 and 13, REZACHEK teaches having a thermal insulator 28 at least partially surrounding the fuel cell 16 (see [0048]) however, is silent to the insulator comprising a vacuum between two layers and further silent to the vacuum formed by an evacuated silica plus fiberglass foam.
MERRILL is relied upon for its teaching of vacuum thermal insulation that is utilized to insulate fuel cell components and/or stacks (see [0054]) and comprises porous thermal insulation materials including fiberglass, multi-layer insulation, plastic foam, and silica (see [0023; 0038-0039]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify the thermal insulation in REZACHEK being a polymer foam with the teachings of MERRILL to take advantage of the increased thermal performance of a vacuum thermal insulation encasement (see MERRILL [0008-0010; 0015] that allow for employment over a wider temperature range without risks of significant barrier permeation, have a long lifetime, and limit costs (see MERRILL [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723